Hines, J.
I dissent from the opinion of the majority. I am clearly convinced that the verdict of the jury finding against the validity of the deed from Mrs. Eula Y. Attaway to C. W. Skinner is without evidence to support it. Furthermore, I am of the opinion that there is merit in other assignments of error contained in the ■ defendant’s motion for a new trial. If that portion of the decree finding against the plaintiff in favor of the defendant the sum of $1846 is without evidence to support the same, then the equity and justice of this case requires that a new trial should be granted on the plaintiff’s motion, and the defendant should not be by this court summarily .cut off from proving this account if it was not proved on the first trial.
Note. — The references to O. J. and Cyc., in footnotes to cases on and after page 287, were furnished by the publisher of those books to the State Publisher, and have been inserted by order of the Supreme Court passed on March 20, 1926.